


Exhibit 10.16




February 25, 2015


Mr. Brian G. Sweeney
Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, New York 11714


Re:
Employment Agreement

Dear Brian:
This letter will confirm the agreement of Cablevision Systems Corporation (the
“Company”) and you to amend your existing employment agreement, dated as of
April 7, 2014, between you and the Company (the “Existing Employment
Agreement”).
1.Section 1 of the Existing Employment Agreement is hereby modified to read in
full as follows:
“From the date hereof until February 28, 2015, your title will continue to be
President. Effective March 1, 2015, your title will be President and Chief
Financial Officer, and you will continue to report directly to the Chief
Executive Officer of the Company. You agree to continue to devote your business
time and attention to the business and affairs of the Company and to perform
your duties in a diligent, competent, professional and skillful manner and in
accordance with applicable law. As President and Chief Financial Officer of the
Company, your responsibilities and authority will include: (i) responsibility
for all of the Company’s financial and accounting functions, including without
limitation, financial planning and reporting (including overall company
budgeting), tax, treasury, investor relations and internal audit; (ii) oversight
of the Company’s relationship with the Audit Committee of the Board of Directors
of the Company, including timely reporting of material issues within the purview
of the Audit Committee; (iii) developing overall company strategy and policy and
providing operating oversight across the Company’s business units, all in
conjunction with other Similarly Situated Executives (as defined below); and
(iv) direct management of certain business units, which as of the date hereof
include the Company's Lightpath, Newsday and News12 businesses.”
2.The last sentence of Section 2 of the Existing Employment Agreement is hereby
modified by deleting the phrase “Chief Financial Officer”.
3.The Existing Employment Agreement together with this letter agreement will be
governed by and construed in accordance with the law of the State of New York
applicable to contracts made and to be performed entirely within that state.







--------------------------------------------------------------------------------




If the foregoing correctly sets forth your understanding, kindly execute a
counterpart of this letter in the place provided below whereupon this letter
shall become a binding agreement between you and the undersigned.


CABLEVISION SYSTEMS CORPORATION


/s/ James L. Dolan
By: James L. Dolan    
Title: Chief Executive Officer


Accepted and Agreed:
/s/ Brian G. Sweeney
Brian G. Sweeney






